747 N.W.2d 266 (2008)
In re BARBARA HROBA TRUST.
Luann Hroba, Petitioner-Appellant,
v.
Gary Hroba, Respondent-Appellee.
Docket No. 135277. COA No. 266783.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the motion for reconsideration of this Court's February 6, 2008 order is considered, and it is GRANTED. On reconsideration, we MODIFY our order dated February 6, 2008. For the reasons stated in that order, the Court of Appeals erred in reversing the Oakland County Probate Court's judgment on res judicata grounds. But rather than reinstate the probate court's judgment, we REMAND this case to the Court of Appeals for consideration of the remaining issues not addressed by that court during its initial review of this case.
We do not retain jurisdiction.